DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (2018/0229428) in view of Tajima et al (2020/0290362).

Takano discloses a device that includes a carrying platform (top surface 21) defining a powder dropping area (left of lead line for top surface 21 in Fig. 1) and a flattened spray area (area in printing tank 22 level with top surface 21) and a moving device (table 24 and elevator 26): spraying equipment mounted above the carry platform comprising a powder box (10), spraying equipment (see paragraph 0027) including a carrier (injection head 40), a sprinkler (nozzle 40A) and a driving device , and a supplementary carrier (a carrier for accommodating liquid binder); a flattening device (roller 28a); and control equipment (50, Fig. 4) including a storage unit (58), execution control unit (CPU 55) connect to the storage unit for controlling the powder box, flattening device, and spray equipment (paragraph 0029). Takano also teaches that the powder box (10) has a stirring member (16) and driving member (motor, paragraph 0026).  A placement platform for the supplementary carrier is implied since the carrier/tank need someplace to rest or be moved. Takano et al does not disclose multiple carriers with a plurality of nozzles, multiple supplementary carriers and a pressure controller to automatically replenish liquid binder. However, it would have been obvious to one of ordinary skill in the art to use multiple carriers with a plurality of nozzles connected to multiple supplementary carriers when wanting to print different liquid binders for the object being made as evidenced by Tajima et al. See Fig. 1 and paragraphs 0016-0018. Tajima et al also discloses a pressure controller for automatically replenishing the liquid. See paragraphs 0026-0028.
Takano does not indicate that the liquid is a colloid or that the colloid is medicinal. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See also MPEP 2115. The colloid is an intended use. The device need only be able to function in the manner intended. In this instance, one of ordinary skill would know that a colloid can be sprayed from an inkjet nozzle because it is known in the art as evidenced by Saito et al (2020/0298476, paragraphs 0134 and 0216-0221). The use of colloid material does not change the structure of the apparatus.

The spraying information listed would have been obvious to one of ordinary skill in the art when using the device to manufacture tablets as Takano (paragraph 0029) indicates that printing data is contained in the storage device and the spraying information listed in the claim is printing data.

Response to Amendment
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive.
Applicant's argument appears to be that the claim is non-obvious over Takano in view of Tajima et al because the invention is “a permeable spraying device for making drug tablets”.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, “for making drug tablets” is intended use and the combination of Takano and Tajima et al is capable of performing the intended use as explained in the rejection above.
Applicants point out that in contrast to the present invention Takano requires a powder heater for the powder material.  Applicants claim does not exclude a powder heater, therefore the combination of Takano and Tajima et al meet the limitations of the claim.  Also, just because an apparatus has a piece of equipment it does not have to be used.  Use of the heater again is directed to intended use or the method of using the device.  If applicants were to claim the method of using the device to form drug tablets, it would have been obvious to one of ordinary skill in the art not to use the heater of Takano depending on the type of drug because many drug materials are heat susceptible for deterioration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754